DETAILED ACTION
	Claims 1-16 are pending.  It is noted that although claim 13 is denoted as being original, it has been amended to remove multiple dependent language.
	Allowable Subject Matter
	Claims 1-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 recite a method of manufacturing a silicon carbon graphene composite comprising adding a carbon precursor solution to silicon, performing wet pulverization and spraydrying, then forming a SiC/graphene composite by spraying, drying, and heating a mixed solution of SiC and graphene oxide.
Prior art Jang (KR 10-1634723) teaches a forming a SiC/graphene composite by spraying, drying, and heating a mixed solution of SiC and graphene oxide.  Jang does not teach adding a carbon precursor solution to silicon, performing wet pulverization and spraydrying.
Claim 15 recites a silicon carbon graphene composite comprising a carbon layer formed around silicon particles and a graphene layer formed around an agglomerate of silicon carbon particles.  The claim further recites that the graphene is crumpled graphene. 
Prior art Jang teaches a SiC graphene composite comprising carbon layer formed around silicon particles and a graphene layer formed around an agglomerate of silicon carbon particles. Jang does not teach that the graphene is crumpled graphene. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729